833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard J. ZEPKE, Plaintiff-Appellant,v.CRAWFORD & COMPANY, Defendant-Appellee.
No. 86-1745.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1987.

Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM:


1
Plaintiff-Appellant Leonard J. Zepke appeals from the District Court's granting of summary judgment to defendant Crawford and Company in his diversity tort action.


2
Upon consideration of the entire record and the briefs filed herein, we affirm the order of the District Court of April 9, 1986 accepting the report of the Magistrate, and the judgment of the District Court for the reasons stated by Judge Woods on August 7, 1986.